EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 4		replace “(C5-C7)alkane of the” with “(C5-C7)alkane of a”  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-7, 9, and 10 are allowed over the closest references cited below.

A method of preparing a molecular catalyst, the method comprising mixing under activating conditions a molecular procatalyst, a spray-dried akylauminoxane on hydrophobic fumed silica (sdAAO/HFS), and a (C5-C7) alkane to give a catalyst system comprising a molecular catalyst in the (C5-C7) alkane, and replacing the (C5-C7) alkane of a mixture of a molecular catalyst and the (C5-C7) alkane with a mineral oil to give a mixture of the molecular catalyst and the mineral oil that is free of the (C5-C7) alkane. 

Wenzel et al. (US 2002/0119890) discloses a process of making a spray dried catalyst.   A catalyst A is prepared by combining Cp2ZrCl2 in hexane with MAO/silica.  A catalyst B is prepared by combining Me2Si(HInd)2ZrCl2 in hexane with MAO/silica.  Catalyst A and catalyst B are dry blended, slurried in hexane and spray dried with 20 % Cabosil TS-610 filler and methylaluminoxane to form catalyst C.   Cabosil TS-610 is a fumed silica that has been treated with dimethylsilyldichloride such that a majority of hydroxyl groups are capped.  The catalyst C is used in a slurry phase reactor wherein slurry polymerization is carried out in a hexane or isobutane medium.  

Kao et al. (US 9,234,060) teaches preparation of spray dried methylaluminoxane (MAO) by combining MAO in toluene and fumed silica (Cabosil TS-610) and introducing the mixture into an atomizer and gas steam to evaporate the solvent to give a spray dried methylaluminoxane.  A supported catalyst is prepared by suspending a non-metallocene complex in Kaydol oil and adding spray dried methylaluminoxane to the oil and allowing the mixture to stir sufficiently to form an active catalyst.

Mawson et al. (US 6,689,847) teaches preparing a catalyst slurry comprising a HN3-Zr metal complex, modified methylaluminoxane, and TS-610 fumed silica in hexane or heptane.  



Wagner et al. (US 9,714,305) discloses a spray dried catalyst prepared from combining {NON}ZrBn2 metal complex, methylaluminoxane, and Cabosil TS-610 fumed silica in toluene and introducing the mixture into an atomizer, producing droplets, and using a gas stream to evaporate liquid, thereby forming a powder.  

 None of the references teaches the process of instant claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 27, 2021